    Case 2:18-cv-03799-EEF-MBN Document 311-1 Filed 08/05/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

COMPLETE LOGISTICAL SERVICES,                          *      Civil Action No.: 18-3799
LLC                                                    *
                                                       *      Judge: Eldon E. Fallon
versus                                                 *
                                                       *      Magistrate Judge: Michael North
DONALD RULH, JR., et al.                               *
__________________________________________

                  MEMORANDUM IN SUPPORT OF MOTION IN LIMINE

MAY IT PLEASE THE COURT:

         Defendant/counterclaimant Donald Rulh, Jr. (hereinafter referred to as “Mr. Rulh”)

respectfully submits this Memorandum in Support of Motion in Limine to Strike Impermissible

Attorney Argument and moves this Court grant his Motion in Limine and issue an Order,

prohibiting CLS from introducing impermissible attorney argument in the absence of actual

evidence on the topic of interpretation of the Operating Agreement. For this and the reasons set

forth below, Mr. Rulh respectfully request that this Court grant the Motion in Limine.

                                         INTRODUCTION

         In discussions while formulating the Pre-Trial Order and, in particular, certain stipulations

that would streamline certain issues for trial, CLS’s counsel has indicated that it will seek to

introduce argument at trial in the vein of following contention made by CLS in its Motion for

Summary Judgment, pertaining to the interpretation of the CLS Operating Agreement:

         The Operating Agreement allows the expulsion of a member for only one reason:
         that the member engaged in “egregious” “conduct causing direct harm to the
         company.” Because an expulsion price is only paid to a member that has caused
         direct harm to the company, it logically follows that such a member would be
         treated less favorably with respect to the calculation of his expulsion price than he
         would be in other contexts. In fact, that is precisely how the Operating Agreement
         is structured. When an innocent member’s interest is redeemed by the company,
         the Operating Agreement requires that the innocent member be paid “the fair
         market value of the membership interest.” Of course, this provision is evidence
     Case 2:18-cv-03799-EEF-MBN Document 311-1 Filed 08/05/19 Page 2 of 4



       that, if the members of CLS desired to require that an offending member be paid
       the economic value of his interest, they could have included such a requirement in
       § 10.3. The fact that the members elected not to include such protections in § 10.3
       is clear and unequivocal evidence that they did not intend to provide such
       protections.

CLS’s counsel has conceded that it will offer no specific witness to support this argument, but that

this this argument will be made by counsel during closing arguments. That such an attempt is

violative of the rules of evidence as well as the rules of this Court is incontrovertible, and for CLS

to cavil to the contrary is not in good faith. This matter was addressed by undersigned counsel

with opposing counsel without success, thus necessitating the filing of the instant Motion.

                                      LAW & ARGUMENT

       It is well-established that the statements and arguments of an attorney are intended only to

assist in understanding the evidence and the parties’ contentions and are not evidence of the facts

or instructions on the law. Learmonth v. Sears, Roebuck & Co., 631 F.3d 724, 732–33 (5th

Cir.2011); Nissho–Iwai Co. v. Occidental Crude Sales, Inc., 848 F.2d 613, 620 (5th Cir.1988); In

re Isbell Records, Inc., 774 F.3d 859, 872 (5th Cir. 2014); Jackson v. CTB, Inc., No. CIV.A. 04-

24-JJB,     2009      WL       3447282,      at       *4   (M.D.      La.     Oct.     23,     2009)

(“attorney's statements were not evidence”); see also, Raucci v. Town of Rotterdam, 902 F.2d

1050, 1059 (2d Cir.1990). The Middle District of Louisiana has explicitly stated that “arguments

of counsel should be confined to the questions in issue and the evidence relating thereto.” Baxter

v. Anderson, 277 F. Supp. 3d 860, 863 (M.D. La. 2017) (citing Solorio v. Atchison, T. & S. F. Ry.

Co., 224 F.2d 544, 547 (10th Cir. 1955)) (emphasis added). Most glaringly, the Fifth Circuit

Pattern Jury Instructions provide for the following jury charge: “Closing arguments are not

evidence, but rather the attorneys’ interpretations of what the evidence has shown or not shown.”

1.2 PATTERN JURY INSTRUCTIONS.




                                                  2
     Case 2:18-cv-03799-EEF-MBN Document 311-1 Filed 08/05/19 Page 3 of 4



        While this Court “may permit reasonable latitude in counsel's final arguments to the jury”,

counsel’s “advocacy is circumscribed both by an attorney's own professional responsibility and

the court's obligation to provide the parties a fair trial.” Edwards v. Sears, Roebuck & Co., 512

F.2d 276, 283 (5th Cir. 1975). If this Court were to allow CLS to circumvent the rules of evidence

and rules of this Court by improperly offering attorney argument in lieu of actual evidence, this

would not be providing Mr. Rulh his right to a fair trial. More specifically, if this Court were to

permit such attorney argument, then this could have an unduly prejudicial effect on the jury, who

would might indeed construe the impermissible attorney argument as evidence right before they

retire to deliberate.

        It is well established that, although relevant, a trial court may exclude evidence failing Rule

403 muster. Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 882 (5th Cir. 2013) (citation

omitted)). CLS’s inappropriate attempts to offer attorney argument as evidence surely offends the

dictates of Rule 403 and must be excluded. Although the proper jury instruction could ameliorate

the probable prejudice of such an argument, at this juncture of the proceedings, this Court is well

within its province to foreclose the anticipated, impermissible the attorney argument CLS desires

to disguise as evidence. By taking action prior to trial, the possibility of prejudice is completely

neutralized and Mr. Rulh’s right to fair trial is preserved.

                                          CONCLUSION

        For the foregoing reasons, Mr. Ruhl’s Motion in Limine to Strike Impermissible Attorney

Argument should be granted.




                                                  3
Case 2:18-cv-03799-EEF-MBN Document 311-1 Filed 08/05/19 Page 4 of 4



                               Respectfully submitted,


                               /s/ J. Geoffrey Ormsby
                               RANDALL A. SMITH (#2117)
                               J. GEOFFREY ORMSBY, T.A (#24183)
                                       -OF-
                               SMITH & FAWER, L.L.C.
                               201 St. Charles Avenue, Suite 3702
                               New Orleans, Louisiana 70170
                               Telephone: (504) 525-2200
                               Telecopy: (504) 525-2205

                               Counsel for Donald Rulh, Jr.




                                  4
